Citation Nr: 1109040	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  08-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C. 

2.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than January 29, 2009, for a grant of service connection and compensation for degenerative disc and joint disease of the cervical spine, and for neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a May 2007 rating decision the RO denied a claim for an increased disability rating for PTSD.  In a June 2009 rating decision, the RO granted service connection for degenerative disc and joint disease of the cervical spine, and for neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine; and assigned an effective date of January 29, 2009.  In an October 2009 rating decision the RO denied a claim for TDIU.  The Veteran perfected appeals as to the denials and as to the assigned effective date of January 29, 2009. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a December 2010 Board hearing.  

The Veteran's reopened hepatitis C claim and his TDIU claim are addressed in the REMAND portion of the decision below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO denied the Veteran's claim for service connection for hepatitis C; the Veteran was notified of the decision and of his appellate rights but he did not initiate an appeal.

2.  The evidence received since the March 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.  

3.  The Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships; however, it has not been productive of total occupational and social impairment. 

4.  The Veteran did not file a claim for service connection for a cervical spine condition until February 23, 2009.


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision that denied service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence received since the March 2003 rating decision is new and material; and the requirements to reopen the Veteran's claim for service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria are met for an initial 70 percent disability rating for PTSD.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010). 

4.  The criteria for assignment of an effective date earlier than January 28, 2009, for the award of service connection and compensation for degenerative disc and joint disease of the cervical spine, and for neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove these claims.  In any event, the Federal Circuit recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In this decision, the Board reopens the claim for service connection for hepatitis C, and remands that reopened claim to the AOJ for further development.  As such, no further discussion of VA's duty to notify or assist is necessary regarding that claim.

Regarding the other claims decided below, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters provided between July 2002 and February 2010.  These documents in combination provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claims for an increased rating and for an earlier effective date for service connection and compensation.  

The RO has provided adequate notice of how effective dates are assigned.  The claims were subsequently readjudicated most recently in a July 2010 statement of the case and an October 2010 supplemental statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal decided below.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment and personnel records, and records of medical treatment received privately and from VA.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

VA examined the medical history of the Veteran's service-connected disabilities for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was also provided with an opportunity to present testimony on appeal before a Veterans Law Judge at a hearing conducted in December 2010.  

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the hearing, the AVLJ discussed the bases of the prior determinations and the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The AVLJ specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Petition to Reopen Claim for Service Connection for Hepatitis C

Underlying the appealed petition to reopen the claim for service connection for hepatitis C, the Veteran is seeking entitlement to service connection for hepatitis C.  In March 2003, the RO denied the Veteran's claim of service connection for hepatitis C.  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision; and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105(b) and (c).  If not perfected within the allowed time period, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).

The appellant failed to perfect a timely appeal from the March 2003 rating decision; therefore, that decision became final as to the claimed hepatitis C.  38 U.S.C.A. § 7105(b) and (c).  Thus, there is a prior final decision on this matter, and before reaching the underlying claim of entitlement to service connection on the merits, the Board must first determine that new and material evidence has been presented in order to establish its jurisdiction to review the merits of the previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Id.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final denial of the March 2003 rating decision included service personnel records, service treatment records, private treatment records, and lay statements of the Veteran and others. 

At the time of the March 2003 rating decision, the RO determined that hepatitis C preexisted service and that there was no evidence that the condition permanently worsened as a result of service.  At the time of the March 2003 rating decision, the competent evidence on file included the March 1966 pre-induction examination, which contains findings that the Veteran had a history of hepatitis C in May 1965 with no recurrence.  At the May 1968 separation examination, there is no abnormal evaluation referable to hepatitis C.  At the time of the March 2003 rating decision, there is no competent evidence that any hepatitis C began during service or was the result of service, or that any inservice symptoms of the Veteran constituted a permanent worsening of any pre-existing hepatitis C.  

To reopen that claim, there must be evidence submitted since the March 2003 rating decision, which was not previously submitted (nor is cumulative or redundant of previous evidence), and which by itself or when considered with previous evidence of record, relates to that unestablished fact-of a nexus between service and a current hepatitis C, to include a permanent worsening of a pre-existing condition-and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

Among the evidence received since the March 2003 rating decision, are VA and private treatment records, as well as statements from the Veteran and others, and the transcript of a Travel Board hearing before the undersigned in December 2010. 

Some of the evidence received since the March 2003 rating decision and pertaining to hepatitis symptomatology was not available at the time of that rating decision and is not redundant or cumulative of the evidence available then.  Moreover, some of the additional evidence received since March 2003 relates to unestablished facts necessary to substantiate the Veteran's claim; that is, it relates to the question of whether a present hepatitis C disorder is etiologically related to service.  

In this regard, the medical evidence available at the time of the March 2003 rating decision basically showed that the Veteran had a history of hepatitis C in May 1965 with no recurrence whereas the medical evidence received since March 2003 shows hepatitis C with symptomatology requiring substantial treatment.  Such evidence includes the January 2007 statement by a private physician showing that the Veteran's hepatitis C was being treated with medications including Pegasys and Ribaviron, with some reduction in symptoms but numerous side effects to the Interferon including anemia and neutropenia, treated with Procrit and Neupogen.  Such evidence shows that there was a recurrence of hepatitis C symptomatology, which could suggest a permanent increase in a hepatitis C condition that preexisted service.  

At a December 2010 hearing before the undersigned, the Veteran testified as to in-service exposures he believed were related to his hepatitis C, and as to the continuity of symptoms.

The evidence above relates to an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim in March 2003, and raises a reasonable possibility of substantiating the claim.  Id.  

To the extent of his ability to perceive symptoms associated with his hepatitis C, the Veteran is competent to attest as to the continuity of those symptoms since service.  Over the years he has consistently reported, as to the continuity of those symptoms.  Those assertions are presumed credible for the purposes of reopening this claim as they are not shown to be inherently false or untrue, or beyond the competence of the Veteran to make them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of the Veteran's testimony and consistent statements, as to the continuity of symptoms since incidents in service including dental surgery, addresses the previously unestablished facts as to whether the Veteran's hepatitis C disorder is etiologically related to injury during active service.  See 38 C.F.R. § 3.156.  Further, as it tends to indicate a nexus to service, this evidence raises a reasonable possibility of substantiating the claim.  Id.  

As such, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  The reopened claim is further addressed in the remand below.

III.  Rating for PTSD

The Veteran asserts that his disability warrants a 70 percent rating and that if a 70 percent rating were granted, his appeal would be granted in full.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994). See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established). Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected disorder are deemed competent evidence. 38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  Thus, in this case, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2010).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, pursuant to the general rating formula, a 10 percent disability rating is warranted if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination.

The medical evidence shows that GAF scores have been assigned during the pendency of this claim.  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this case.  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM- IV.

The claims file contains competent medical evidence found in VA and private treatment records following service; and reports of VA examinations.  The following is a summary of the material medical evidence most probative to the Veteran's claim over the relevant period.

Private treatment records include reports of psychiatric evaluations in January and February 2007, showing mental status findings that the Veteran experienced severe nightmares, frequently triggered flash backs, hypervigilance and hyper-arousal, and depression.  These reports contain diagnoses including PTSD, and global assessment scores ranging from 44 to 46.

During a November 2007 VA examination for PTSD, the Veteran reported he did not have a history of suicide attempts or of violence or assaultiveness.  The Veteran was articulate and discussed that his relationship with his wife was strained.  On examination the Veteran's psychomotor activity was unremarkable, his speech was clear and coherent, and he was cooperative with the examiner.  His affect was normal and mood dysphoric.  He was oriented times three; and his thought process and content were both unremarkable.  He had no delusions or hallucinations.   The Veteran reported having suicidal thoughts.  He had good impulse control and no episodes of violence. 

The Veteran had chronic PTSD-related symptoms consisting of (1) persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollections, including distressing dreams; (2) persistent avoidance of associated stimuli, and numbing of responsiveness; and (3) persistent increased arousal symptoms.  The Veteran attributed his stress exposure to his decreased concentration, increase in depression, and increase in nightmares and fitful sleep.  The examination report concluded with a diagnosis of chronic PTSD; history of polysubstance abuse; and a GAF score of 48.

During a September 2009 VA examination for PTSD, the examiner found the Veteran's mood to be anxious and the Veteran reported that he had sleep impairment with nightmares and difficulty staying asleep.  He had mildly impaired recent memory.  Other findings were normal, absent pathology, or unremarkable.  

The Veteran's PTSD-related symptoms included chronic, persistent (1) re-experiencing of the traumatic event, (2) avoidance of associated stimuli, and (3) increased arousal.  The Veteran was impaired by his PTSD symptoms.  He had improved sleep and mood, however, he remained very hypervigilant and anxious around even small crowds.  The diagnosis was PTSD and the GAF score was 55.  

The examiner opined that the PTSD symptoms were not such that they would interfere with his ability to maintain gainful employment.  The examiner found that the prognosis was guarded.  The examiner opined that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  The examiner opined that PTSD signs and symptoms resulted in deficiencies in areas of family relations and mood and not in areas of judgment, thinking or work.  The examiner opined that the Veteran did not have reduced reliability and productivity due to PTSD symptoms but there was occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.

Based on the evidence, and resolving all doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood so as to warrant a 70 percent rating.  In this regard, private treatment providers have assigned GAF scores of 44 to 46; and the examiner at the November 2007 VA examination assigned a GAF score of 48.  Such scores reflect serious symptoms or any serious impairment in social, occupational, or school functioning.  Such findings reflect symptoms productive of occupational and social impairment with deficiencies in most areas, which is consistent with criteria warranting a 70 percent disability rating under Diagnostic Code 9411.   

Only at the September 2009 VA examination, is there an assignment of a higher GAF score of 55, which would reflect moderate symptoms or moderate impairment in social, occupational, or school functioning.  However, on review of the totality of the competent medical evidence on file during the relevant period regarding the Veteran's exhibited psychiatric symptomatology, and after resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, and inability to establish and maintain effective relationships.  As such, the Board finds that the Veteran's symptoms more closely approximate the rating criteria required for a 70 percent disability rating, which represents a complete grant of the benefit sought on appeal.  See December 2010 hearing transcript.

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate.  However, because the Veteran's PTSD symptoms remained relatively constant throughout the course of the period on appeal such staged ratings are not warranted.

IV. Earlier Effective Date for Service Connection

The Veteran contends that the effective date of the grant of service connection for degenerative disc and joint disease of the cervical spine should be earlier than January 29, 2009.  Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).
  
The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal claim is any communication indicating an intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing. Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran submitted a statement, received by the RO on February 23, 2009, in which he claimed service connection for a cervical spine condition as secondary to his service-connected PTSD, claiming he fell on the floor while sleeping due to his PTSD symptoms.  In a May 2009 rating decision, the RO denied that claim and the Veteran then submitted a notice of disagreement in June 2009 regarding that denial.  

Later in a June 2009 rating decision, the RO granted service connection for degenerative disc and joint disease of the cervical spine, which the RO rated as 20 percent disabling and separately granted service connection for a related disability, neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine, which the RO rated as 40 percent disabling.  For both disabilities, the RO assigned an effective date of January 28, 2009, for service connection and compensation.

The Veteran perfected an appeal as to the assignment of January 28, 2009, as the effective date for service connection and compensation for the two cervical spine-related disabilities (1) degenerative disc and joint disease of the cervical spine, and (2) neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine.   The Veteran asserts that an effective date earlier than January 28, 2009, is warranted, back to December 2006 when the injury occurred.

As explained above, the law limits the assignment of an effective date for an original claim to the date of receipt of the claim. This is the case here, as the Veteran first filed a claim for benefits in a statement received on February 23, 2009, claiming service connection for a cervical spine disorder.  Notably, in the June 2009 rating decision, granting service connection for the two related cervical spine and neuritis disabilities, both effective from January 28, 2009, the RO referred to a statement received on that date as the basis for the effective date assignment.  

Nonetheless, there are no written communications received prior to February 23, 2009, indicating an intent to apply for benefits based on entitlement to service connection for the cervical spine condition now service-connected as degenerative disc and joint disease of the cervical spine; and neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine.  

More importantly, there are no such claims received prior to January 28, 2009, the date assigned for service connection and compensation for the two disabilities. Since for original claims the law only allows an effective date from the date of the claim, an effective date preceding the claim must be denied. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A review of the Veteran's claims file shows that there is no record of receipt of an informal or formal claim for service connection for either disability prior to January 28, 2009.  

Since the Veteran submitted his claim more than one year after his separation from service, the law provides that the earliest effective date that can be assigned for the award of service connection for either (1) degenerative disc and joint disease of the cervical spine, or (2) neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine, is January 28, 2009-the date of receipt of the original claim.  

Therefore, the preponderance of the evidence is against the Veteran's claim for an earlier effective date for a grant of service connection and compensation for (1) degenerative disc and joint disease of the cervical spine, or (2) neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine.  In sum, as detailed above, an effective date earlier than January 28, 2009, is not warranted for the grant of service connection and compensation for either.


ORDER

New and material evidence has been received to reopen service connection for hepatitis C; the claim is reopened.  To this extent, the appeal is granted.

A 70 percent disability rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

An effective date earlier than January 28, 2009, for the award of service connection and compensation for degenerative disc and joint disease of the cervical spine, and for neuritis, moderate, right middle cervical group, associated with degenerative disc and joint disease, cervical spine, is denied.


REMAND

In light of the Board's decision reopening the claim for service connection for hepatitis C, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.  A remand is also necessary for purposes of further development with respect to the underlying claim of service connection for hepatitis C for the reasons outlined below.  

The Veteran is also claiming entitlement to TDIU. The development regarding the claimed acquired hepatitis C could affect the claim for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the hepatitis C service connection claim on appeal.

There is evidence of a current hepatitis C disorder; however, the medical record evidence does not clearly show an etiological nexus between any current hepatitis C disorder and service or service-connected disability.  However, there is evidence indicating that the diagnosed disorder may be associated with incidents of service; including competent statements of the Veteran regarding a continuity of symptoms he is capable of perceiving.  Based on the foregoing, and since the information and evidence of record does not contain sufficient competent medical evidence on nexus to decide the claim, a medical examination with pertinent opinion is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's disabilities satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2010).  Thus, the Board has no discretion and must remand this matter to afford the Veteran a VA examination, the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Arrange to obtain any additional VA treatment records not on file for the Veteran pertaining to hepatitis C.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any hepatitis C found to be present.  All indicated studies should be performed, and all findings should be reported in detail.  The claims files should be made available to and reviewed by the examiner.

The examiner should state the likelihood that any hepatitis C found to be present existed prior to service.  If the examiner concludes that hepatitis C found to be present existed prior to service, then the examiner should opine as to the likelihood that the disability underwent an increase in severity during service beyond a natural progression of the disease.  If the examiner diagnoses the Veteran as having hepatitis C that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service. In offering each of these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of hepatitis C symptoms since service.  The rationale for all opinions expressed should be provided.

3.  Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, and in particular, his PTSD, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Then the RO should readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


